DETAILED ACTION
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #16774582 received on 2/18/2021. Claims 5 and 18 are cancelled. Claims 1, 10 and 14 are amended. Claims 4, 6-9, 12 and 15-17 and 19-20 are previously presented. Claims 2-3, 11 and 13-14 are left in original form. Claims 1-4, 6-17 and 19-20 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9-10, 12-14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolek (US 20110146715 A1; previously presented) in view of Yoshida et al. (US 20020085847 A1).
Regarding claim 1, Rolek discloses (Fig. 3) a method and apparatus of controlling the release of cleaning agents into a dishwasher cycle comprising:
78 (¶29 - Each of the pouches 84 encloses one of a plurality of cleaning agents);
a radio frequency communication tag in the consumable product (¶33 - the tablet 78 may be equipped with an RFID tag); 
wherein said radio frequency communication tag comprises data indicative of a type of consumable component to which said consumable components belong (¶33 - The signal may include characteristics of the tablet 78 such as the number or type of different cleaning agents along with the parameters (e.g., specific temperature or pH) for releasing each cleaning agent),
wherein the radio frequency communication tag further comprises data indicative of a suitability of the consumable product, and wherein in response to a consumable component of the one or more consumable components being determined to be unsuitable for a machine configured to operate using the one or more consumable components, the consumable product is used and the machine operates in a default setting (¶44).
Rolek does not explicitly disclose a response to unsuitability of the consumable product is refused and the machine does not operate with the consumable product.
Yoshida teaches a replacing part containing consumable part and image forming device using replacing part comprising: The toner cartridge genuine part identifying system includes: a toner cartridge 3 to which storage means for storing therein an ID number, an ID substrate 4 in which storage means such as an ID chip (a radio data carrier called an RFID) is provided, an ID storing/reading unit 15 having the function of reading out an ID number and hysteresis data of the radio ID chips (¶44). On the other hand, when the ID number S of the toner cartridge can not be read out, when the family code of the ID number S does not match the family code and when the code of interest is the code other than the hysteresis data, it is judged that the toner cartridge of interest is the toner cartridge other than the genuine part, and the recording apparatus 1 stops its recording operation to display on the display unit ¶71).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the response to unsuitability of consumable products of Rolek with the option of stopping operation as taught by Yoshida in order to prevent accidents, problems or improper performance resulting from non-genuine parts (Yoshida: ¶2).
Regarding claim 7, Rolek modified by Yoshida teaches the apparatus of claim 1 and further discloses wherein the radio frequency communication tag is a radio frequency identification tag (Rolek: ¶33).
Regarding claim 9, Rolek modified by Yoshida teaches the apparatus of claim 1 and further discloses the consumable product being a detergent tablet for a dishwasher (Rolek: ¶19).  
Regarding claim 10, Rolek modified by Yoshida teaches the apparatus of claim 1 and further discloses wherein said machine comprises a reader configured to read data from the radio frequency communication tag of the consumable product (Rolek: ¶33).  
Regarding claim 12, Rolek modified by Yoshida teaches the apparatus of claim 10 and further discloses control logic configured to control an operation of the machine in dependence on said data (Rolek: ¶36).  
Regarding claim 13, Rolek modified by Yoshida teaches the apparatus of claim 12 and further discloses wherein said control logic is further configured to control a process of dissolving the consumable product (Rolek: ¶45).
Regarding claim 14, Rolek discloses: 
including one or more consumable components in the consumable product 78 (¶29 - Each of the pouches 84 encloses one of a plurality of cleaning agents);
¶33 - the tablet 78 may be equipped with an RFID tag);
wherein said radio frequency communication tag comprises data indicative of a type of consumable component to which said consumable components belong (¶33 - The signal may include characteristics of the tablet 78 such as the number or type of different cleaning agents along with the parameters (e.g., specific temperature or pH) for releasing each cleaning agent),
wherein the radio frequency communication tag further comprises data indicative of a suitability of the consumable product, and wherein in response to a consumable component of the one or more consumable components being determined to be unsuitable for a machine configured to operate using the one or more consumable components, the consumable product is used and the machine operates in a default setting (¶44).
Rolek does not explicitly disclose a response to unsuitability of the consumable product is refused and the machine does not operate with the consumable product.
Yoshida teaches a replacing part containing consumable part and image forming device using replacing part comprising: The toner cartridge genuine part identifying system includes: a toner cartridge 3 to which storage means for storing therein an ID number, an ID substrate 4 in which storage means such as an ID chip (a radio data carrier called an RFID) is provided, an ID storing/reading unit 15 having the function of reading out an ID number and hysteresis data of the radio ID chips (¶44). On the other hand, when the ID number S of the toner cartridge can not be read out, when the family code of the ID number S does not match the family code and when the code of interest is the code other than the hysteresis data, it is judged that the toner cartridge of interest is the toner cartridge other than the genuine part, and the recording apparatus 1 stops its recording operation to display on the display unit 18 the warning that the toner cartridge of interest is the toner cartridge other than the genuine part (¶71
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the response to unsuitability of consumable products of Rolek with the option of stopping operation as taught by Yoshida in order to prevent accidents, problems or improper performance resulting from non-genuine parts (Yoshida: ¶2).
Regarding claim 20, Rolek modified by Yoshida teaches the method of claim 14 above and further discloses wherein the radio frequency communication tag is a radio frequency identification tag (Rolek: ¶33).
Claims 2-4, 8, 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolek modified by Yoshida in view of Hagen et al. (US 20170249442 A1; previously presented).
Regarding claim 2, Rolek modified by Yoshida teaches the apparatus of claim 1 above but does not explicitly disclose wherein the radio frequency communication tag further comprises data indicative of a quantity of said consumable components.
Hagen teaches: an RFID tag (¶28), where the reader can be used to assess the batch, date, amount and source of a particular solid pharmaceutical dosage form (¶74).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the dishwasher controller based on the RFID of a cleaning agent tablet of Rolek modified by Yoshida with the storage and transmission of the amount of chemical by the RFID of Hagan in order to utilize the quantity and type of cleaning agent, which influences the amount of time the cleaning agent required to properly clean or sanitize the wares positioned in the washing chamber (Rolek: ¶46), to more efficiently clean.
Regarding claim 3, Rolek modified by Yoshida and Hagen teaches the apparatus of claim 2 above and further teaches wherein the quantity is an absolute quantity (Hagan: ¶74
Regarding claim 4, Rolek modified by Yoshida teaches the apparatus of claim 1 above but does not explicitly disclose wherein the radio frequency communication tag further comprises operating instructions for a machine configured to operate using the consumable product.
Hagen teaches: an RFID tag (¶28), where the reader can be used to assess the batch, date, amount and source of a particular solid pharmaceutical dosage form (¶74).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the dishwasher controller based on the RFID of a cleaning agent tablet of Rolek modified by Yoshida with the storage and transmission of the amount of chemical by the RFID of Hagan in order to utilize the quantity and type of cleaning agent, which influences the amount of time the cleaning agent required to properly clean or sanitize the wares positioned in the washing chamber (Rolek: ¶46), as an instruction for operation of the machine to more efficiently clean.
Regarding claim 8, Rolek modified by Yoshida teaches the apparatus of claim 1 above but does not explicitly disclose wherein the radio frequency communication tag comprises an energy harvesting circuit.
Hagen teaches: an RFID tag that requires no battery and are powered and read at short ranges via magnetic fields (electromagnetic induction) (¶28).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the RFID tag of Rolek as a passive tag powered by the reader’s signals of Hagen in order to yield the expected benefit of not requiring replacement of batteries or recharging.
Regarding claim 11, Rolek modified by Yoshida teaches the apparatus of claim 10 above but does not explicitly disclose wherein the reader is further configured to provide energy to the radio frequency communication tag.
Hagen teaches: an RFID tag that requires no battery and are powered and read at short ranges via magnetic fields (electromagnetic induction) (¶28
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the RFID tag of Rolek as a passive tag powered by the reader’s signals of Hagen in order to yield the expected benefit of not requiring replacement of batteries or recharging.
Regarding claim 15, Rolek modified by Yoshida teaches the method of claim 14 above but does not explicitly disclose wherein the radio frequency communication tag further comprises data indicative of a quantity of said consumable components.
Hagen teaches: an RFID tag (¶28), where the reader can be used to assess the batch, date, amount and source of a particular solid pharmaceutical dosage form (¶74).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the dishwasher controller based on the RFID of a cleaning agent tablet of Rolek modified by Yoshida with the storage and transmission of the amount of chemical by the RFID of Hagan in order to utilize the quantity and type of cleaning agent, which influences the amount of time the cleaning agent required to properly clean or sanitize the wares positioned in the washing chamber (Rolek: ¶46), to more efficiently clean.
Regarding claim 16, Rolek modified by Yoshida and Hagen teaches the method of claim 15 above and further teaches wherein the quantity is an absolute quantity (Hagan: ¶74).
Regarding claim 17, Rolek modified by Yoshida teaches the apparatus of claim 14 above but does not explicitly disclose wherein the radio frequency communication tag further comprises operating instructions for a machine configured to operate using the consumable product.
Hagen teaches: an RFID tag (¶28), where the reader can be used to assess the batch, date, amount and source of a particular solid pharmaceutical dosage form (¶74).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the dishwasher controller based on the RFID of a cleaning agent tablet of Rolek with the storage and transmission of the amount of chemical by the RFID of Hagan in order to utilize the Rolek: ¶46), as an instruction for operation of the machine to more efficiently clean.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolek modified by Yoshida in view of Bodlovic et al. (US 7492326 B1; previously presented).
Regarding claim 6, Rolek modified by Yoshida teaches the apparatus of claim 1 above but does not explicitly disclose wherein the radio frequency communication tag is a biodegradable tag.
Bodlovic teaches biodegradable radio frequency identification cards (Abstract) comprising: fully degradable materials (col. 3, lines 37-50) for a biodegradable RFID card.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the RFID on a dissolvable tablet of Rolek modified by Yoshida as a biodegradable RFID as taught by Bodlovic in order to yield the expected result that the tag is biodegradable.
Regarding claim 19, Rolek modified by Yoshida teaches the method of claim 14 above but does not explicitly disclose wherein the radio frequency communication tag is a biodegradable tag.
Bodlovic teaches biodegradable radio frequency identification cards (Abstract) comprising: fully degradable materials (col. 3, lines 37-50) for a biodegradable RFID card.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the RFID on a dissolvable tablet of Rolek modified by Yoshida as a biodegradable RFID as taught by Bodlovic in order to yield the expected result that the tag is biodegradable.
Response to Arguments
Applicant’s arguments, filed 2/18/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOAN C LY/Primary Examiner, Art Unit 2887